Mayo, J.
Under Act. 135 of 1880, the citizens on whose petition an unsuccessful suit is brought to remove the sheriff, are bound in solido for the costs of the suit.
2. The provision in Section 7 of Act. 101 of 1870, requiring costs bills to be sworn to, and approved by the Judge, before issuing execution therefor, relates solely to the enforcement of costs against plaintiff during the pendency of the suit. As soon as there is a final judgment, all costs become due by the party condemned to pay them, and execution may issue therefor in the name of the party in whose favor the judgment is.
3. The law requires that costs should be “ taxed by the clerk,” which means the making out of specific detail, certified bills of costs, and annexing them to thefi. fa., as required by Section 6 of Act 101 of 1870. C. P. 551, 552; 19 An. 383; 27 An. 394; 10 An. 582. This “taxing of costs” is mandatory, and where no such bills are annexed to the fi. fa., it will be quashed.
4. The costs of a transcript of appeal to the Supreme Court *52should be itemized and certified by the clerk and a bill thereof annexed to the fi. fa.